Citation Nr: 0809141	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  03-29 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability.  

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.  

3.  Entitlement to service connection for a psychiatric 
disorder secondary to the service connected low back and left 
knee disabilities.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J. A. Juarbe 


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to June 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2001 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the claims for increased 
ratings for a low back disability and a left knee disability.  
A review of the record indicates that the veteran was never 
provided with the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the increased rating claims.  
Consequently, these issues must be remanded.  

Further development is also needed for the claim of service 
connection for a psychiatric disorder secondary to the 
service connected left knee and low back disabilities.  Based 
on a review of the evidence of record, the Board finds that a 
new opinion is needed as to whether the veteran's psychiatric 
disorder is secondary to the service connected disabilities.  
Although the record already contains both positive and 
negative nexus opinions, the opinions of record are too 
flawed to have probatively value. 

A private psychiatrist has submitted an opinion and testified 
that the veteran's depression is due to his low back and left 
knee disabilities, because these physical disabilities made 
him unable to work.  See February 2001 Juarbe statement; 
April 2006 RO hearing transcript.  As support for his 
opinion, the psychiatrist indicated that he was relying on 
the veteran's history of receiving SSA disability benefits 
for his physical and emotional disabilities.  According to 
the SSA records associated with the claims file, however, SSA 
benefits have not been granted.  Rather, benefits were denied 
because the SSA determined that the veteran's physical and 
emotional conditions were not disabling and did not render 
him unable to work.  As it appears that the positive nexus 
opinions were based on a factually inaccurate premise, namely 
that the veteran is unable to work because of his physical 
disabilities, these positive nexus opinions lack probative 
value.  

The record also indicates that VA examiners after a review of 
the evidence, including from Dr. Juarbe, found that the 
veteran's depression was not related to the service connected 
disabilities.  The examination records indicate that these 
negative nexus opinions are based on the fact that the 
initial diagnosing records (SSA psychiatric assessments 
dating in 1997 and 1999) "do not describe the etiology of 
the diagnosed condition nor relate it to [the] service 
connected physical condition."  The fact that these records 
do not report any findings as to etiology merely suggests 
that the examiner did not consider the issue, however; an 
inference supported by the fact that the SSA examiners were 
not asked to provide an opinion as to etiology.  The Board 
finds that the "rationale" provided by the examiners is 
insufficient because it is not based on sound medical 
principles, but rather on factual findings that the examiners 
were not asked to make.  Consequently, the Board finds that 
an addendum opinion, based on established principles and 
supported by a rationale, is needed.  

Additionally, based on the veteran's history of receiving SSA 
benefits and the evidence that SSA psychiatric assessments 
were conducted after the 1998 denials (in 1999 and 2003), the 
AMC should contact SSA to clarify whether the veteran is 
receiving disability benefits.  

Accordingly, the case is REMANDED for the following action:

1. The AMC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. 
Vet. App. January 30, 2008).  

2.  The AMC should contact the Social 
Security Administration (SSA) to 
determine if the veteran currently is 
receiving SSA disability benefits.  All 
relevant outstanding records, 
particularly any decisions dating 
subsequent to 1998, should be obtained.  

3.  The AMC should then return the claims 
folder to an examiner(s) who conducted 
the September 2006 VA mental examination 
(or, if unavailable, to another 
appropriate VA reviewer).  In an 
addendum, the reviewer should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) that the 
veteran's psychiatric disorder, currently 
diagnosed as depression, is causally 
related to the service connected left 
knee and low back disabilities.  A 
rationale for the opinion must be 
provided, and the reviewer should 
specifically address Dr. Juarbe's opinion 
and testimony.  

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



